                                                                           7/29/2019




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION

 PAUL ZONDO                              Case No. CV 17-93-H-BMM-JTJ
              Plaintiff,
                                         ORDER
       v.

 MONTANA STATE PRISON and
 MONTANA DEPARTMENT OF
 CORRECTIONS

              Defendants.

      Defendant the State of Montana filed a Motion for Leave to File Under Seal

requesting the Court seal the State’s response to Plaintiff Paul Zondo’s motion to

rescind, the State’s motion to enforce the parties’ agreement, and supporting

documents. (Doc. 69.) Good cause being shown,

      IT IS ORDERED:

      The State’s Motion for Leave to File Under Seal (Doc. 69) is GRANTED.

The Clerk of Court is directed to seal the State’s response to Plaintiff Paul Zondo’s

motion to rescind, the State’s motion to enforce the parties’ agreement, and

supporting documents.
DATED this 29th day of July, 2019.



                            John Johnston
                            United States Magistrate Judge
